Order denying plaintiff’s motion to require the defendants to transfer certain stock upon the books of the corporation reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plaintiff, as pledgor, was entitled to have the “ Street Certificates ” transferred upon the books of the company. Doing so could not jeopardize any rights of the pledgee, which had a power of attorney, to indorse immediately, upon such transfer, the new certificate in blank on behalf of the plaintiff and thereby fully preserve its rights in the stock, as collateral for the loan it made to the plaintiff. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.